DETAILED ACTION
This is a first action on the merits.  Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement filed 12/4/2020 has been received and considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clutch assembly and the brake assembly provide a continuous transmission ratio between the input assembly and the output assembly (claim 1); any one transmission mode of hydraulic transmission, gear transmission and metal belt transmission or a combination of any two of the transmission modes of the hydraulic transmission, the gear transmission and the metal belt transmission is provided between the input assembly and the output assembly by adjusting a displacement ratio of the hydraulic transmission mechanism, adjusting a transmission ratio of the metal belt transmission mechanism, and selectively controlling engagement of the clutch assembly and the brake assembly (claim 3); the fifth clutch used for selectively connecting the ring gear of the rear planetary gear mechanism to the planet carrier of the rear planetary gear mechanism to achieve synchronous rotation (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
In paragraph 6, the specification discloses that the clutch assembly and the brake assembly provide a continuous transmission ratio between the input assembly and the output assembly.  However, this appears to be inaccurate according to the drawings.  .  When engaging different engaging elements of the clutch and brake assembly, non-continuous stepped ratios are established between the input and output.  However, clutches and brakes do not provide a continuous transmission ratio between the input and output.
In paragraphs 8 and 38, the specification discloses that any one transmission mode of hydraulic transmission H, gear transmission G, and metal belt transmission V or a combination of any two of the above transmission modes is provided between the input assembly and the output assembly by adjusting a displacement ratio of the hydraulic transmission mechanism, adjusting a transmission ratio of the metal belt transmission mechanism, and selectively controlling engagement of the clutch assembly and the brake assembly.  However, this appears to be inaccurate according to the drawings.  Figs. 2-6 show individual and combination modes that do not adjust all three components together.  Only 1 combination mode of all three components is disclosed as being provided by adjusting a displacement ratio of the hydraulic transmission mechanism, adjusting a transmission ratio of the metal belt transmission mechanism, and selectively controlling engagement of the clutch assembly and the brake assembly (fig. 7).
In paragraphs 9 and 34, the specification discloses that the fifth clutch is used for selectively connecting the rear planetary gear ring gear to the rear planetary gear planet carrier to achieve synchronous rotation.  However, this appears to be inaccurate according to the drawings.  Fig. 1 shows fifth clutch C5 connects the ring gear of gear set 5 to the sun gear of gear set 2.  There does not appear to be a lockup clutch of any kind (i.e., a clutch that connects two members of the same planetary gear set) in the transmission of the figures.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 14-15, the phrase “the clutch assembly and the brake assembly provide a continuous transmission ratio between the input assembly and the output assembly” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  When engaging different engaging elements of the clutch and brake assembly, non-continuous stepped ratios are established between the input and output.  However, clutches and brakes do not provide a continuous transmission ratio between the input and output.  
Regarding claim 3, lines 3-4, the phrases “hydraulic transmission”, “gear transmission”, and “metal belt transmission” render the claim indefinite because they appear to be double inclusions of the hydraulic transmission mechanism, planetary gear assembly, and metal belt transmission mechanism, respectively, previously recited in claim 1.  It is unclear if applicant intended these phrases to be --hydraulic transmission mode--, --gear transmission mode--, and --metal belt transmission mode--.
Regarding claim 3, lines 3-10, the phrase “any one transmission mode of hydraulic transmission, gear transmission and metal belt transmission or a combination of any two of the transmission modes of the hydraulic transmission, the gear transmission and the metal belt transmission is provided between the input assembly and the output assembly by adjusting a displacement ratio of the hydraulic transmission mechanism, adjusting a transmission ratio of the metal belt transmission mechanism, and selectively controlling engagement of the clutch assembly and the brake assembly” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  There is only one mode in the document resulting from adjusting/controlling all of the displacement ratio of the hydraulic transmission mechanism, the transmission ratio of the metal belt transmission mechanism, and engagement of the clutch assembly and the brake assembly (HV mode, fig. 7).  It is inaccurate that adjusting all three components together provides any of modes H, G, and V individually (see figs. 2-4).  It is also inaccurate that adjusting all three components together provides any combination of two of modes H, G, and V (specifically, the combinations shown in figs. 5 and 6).
Regarding claim 4, lines 6-9, the phrase “the fifth clutch is used for selectively connecting the ring gear of the rear planetary gear mechanism to the planet carrier of the rear planetary gear mechanism to achieve synchronous rotation” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  Fig. 1 shows fifth clutch C5 connects the ring gear of gear set 5 to the sun gear of gear set 2.  There does not appear to be a lockup clutch of any kind (i.e., a clutch that connects two members of the same planetary gear set).
Regarding claim 4, lines 12-13, the phrase “a hydraulic transmission system” renders the claim indefinite because it appears to be a double inclusion of the hydraulic transmission mechanism previously recited in claim 1.
Regarding claim 7, lines 4, 8, and 12, the phrases “hydraulic-gear hybrid transmission”, “gear-metal belt hybrid transmission”, and “hydraulic-metal belt hybrid transmission” render the claim indefinite because they appear to be double inclusions of different combinations of the hydraulic transmission mechanism, planetary gear assembly, and metal belt transmission mechanism previously recited in claim 1.  It is unclear if applicant intended these phrases to be --hydraulic-gear hybrid transmission mode--, --gear-metal belt hybrid transmission mode--, and --hydraulic-metal belt hybrid transmission mode--.
Regarding claim 8, lines 3-4, the phrase “stepless speed regulation through switching among the hydraulic transmission, the gear transmission and the hydraulic-gear hybrid transmission” renders the claim indefinite because it is unclear how stepless speed regulation occurs involving the gear transmission mode (as best understood) and the clutch and brake assembly, since engagement/disengagement of clutches/brakes is inherently a stepped process of speed regulation.
Regarding claim 9, lines 3-4, the phrase “stepless speed regulation through switching among the gear transmission, the metal belt transmission and the gear-metal belt hybrid transmission” renders the claim indefinite because it is unclear how stepless speed regulation occurs involving the gear transmission mode (as best understood) and the clutch and brake assembly, since engagement/disengagement of clutches/brakes is inherently a stepped process of speed regulation.
Regarding claim 10, lines 3-4, the phrase “stepless speed regulation through switching among the hydraulic transmission, the metal belt transmission and the hydraulic-metal belt hybrid transmission” renders the claim indefinite because it is unclear how stepless speed regulation occurs involving the clutch and brake assembly, since engagement/disengagement of clutches/brakes is inherently a stepped process of speed regulation.
Claims 2-10 are also rejected as being dependent upon a rejected base claim.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spiess et al., U.S. Patent 6,413,189 – discloses a mechanical-hydrostatic transmission.
Weseloh et al., U.S. Patent 3,988,949 – discloses a mechanical-hydrostatic transmission including a belt.
Brambilla, U.S. Patent 5,364,316 – discloses a transmission including a metal belt, a planetary assembly, and a clutch assembly.
Funato et al., U.S. Patent 7,121,970 – discloses a mechanical-hydrostatic transmission.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713. The examiner can normally be reached Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619